EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jae Youn Kim on 04/19/2022.

The application has been amended as follows: 

In the Specification:
On page 8, line 13, after the term “include”, --- a controller 240, --- has been inserted.

In the Claims:
In Claim 1, line 8, the phrase “a training processor” has been removed and the phrase --- a training unit comprising a controller --- has been inserted.
In Claim 1, line 14, the term “processor” has been removed and the term --- unit --- has been inserted. 
In Claim 1, line 18, the term “processor” has been removed and the term --- unit --- has been inserted.

In Claim 3, line 2, the term “processor” has been removed and the term --- unit --- has been inserted.

In Claim 4, line 2, the term “processor” has been removed and the term --- unit --- has been inserted.

In Claim 5, line 2, the term “processor” has been removed and the term --- unit --- has been inserted.

In Claim 6, line 2, the term “processor” has been removed and the term --- unit --- has been inserted.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 3-6, the prior art of record fails to disclose, teach or render obvious a training equipment with all the structural components and functional limitations comprising a lower limb muscle power exercise module including pedals for driving and a handle for steering, a display to provide images for a user to experience traveling in a virtual space, and a training unit comprising a controller and further comprising a motion sensor configured to sense motions of the user, wherein the training unit is configured to evaluate a state of lower limb muscles of the user by measuring a degree of power pushing the pedals and to evaluate a state of upper limb muscles of the user by sensing a maximum lifting angle of the user’s arms through the motion sensor, and wherein the training unit is configured to set a distance and a speed of the traveling based on the state of the lower limb muscles and to allow the lower limb muscle power exercise module to control a rotational speed of the pedals when training is determined to be excessive in comparison to the state of the lower limb muscles. The closest prior art of record, You et al. (US 2013/0216988 A1) teaches a training equipment comprising a lower limb muscle power exercise module (110) that includes pedals (112) for driving and a handle (115) for steering (Figs. 1-2), a display (130) that provides virtual images for a user to experience traveling in a virtual space (Figs. 1-2 and 4-5), and a training unit that improves muscle power of the user on a basis of driving data of the lower limb muscle power exercise module (¶ [0012], ¶ [0038]). Another close prior art, Ranky et al. (US 2011/0082009 A1), teaches a training equipment, comprising a lower limb muscle power exercise module (15) comprising pedals and a handle (Fig. 1), a display (13) configured to display images for the user to experience traveling in a virtual space (Fig. 1, abstract), a motion sensor (i.e. accelerometer, gyroscope, rotary potentiometer, optical encoder, claim 15), configured to sense motion of the user, and a training unit configured to improve muscle power of the user on a basis of driving data of the lower limb muscle power exercise module (Figs. 4-5), the training unit is configured to evaluate a state of lower limb muscle of the user by measuring a degree of power/force pushing the pedals (¶ [0007]). Another further pertinent art, Shin (KR 101723404 B1) teaches a training equipment comprising: a lower limb muscle power exercise module (15) comprising pedals and a handle (Figs. 1 and 3), a display (100) configured to display images for the user to experience traveling in a virtual space (Fig. 1), and a training unit comprising a controller (160), configured to improve muscle power of the user on a basis of driving data of the lower limb muscle power exercise module (Fig. 2), wherein the training unit is configured to evaluate a state of lower limb muscle of the user by measuring a degree of power pushing the pedals (¶ [0047]). However, neither You, nor Ranky and Shin teaches the training unit to evaluate a state of upper limb muscles of the user by sensing a maximum lifting angle of the user’s arms through the motion sensor, and wherein the training unit is configured to set a distance and a speed of the traveling based on the state of the lower limb muscles and to allow the lower limb muscle power exercise module to control a rotational speed of the pedals when training is determined to be excessive in comparison to the state of the lower limb muscles. As such, limitations of claims 1 and 3-6 are allowable over the teachings of prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784